                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 COLUMBIA SPORTSWEAR NORTH
 AMERICA, INC., an Oregon corporation,


                Plaintiff,                                           Case No. 3:19-cv-00137-MO

        v.                                                               OPINION AND ORDER

 SEIRUS INNOVATIVE ACCESSORIES,
 INC., a Utah corporation; et al.,


                Defendants.


MOSMAN, J.,

       This case comes before me after having been transferred from Judge Michael H. Simon.

Order of Transfer [ECF 239]. Judge Simon handled the case for a full year before issuing the

order to transfer. During that time, he issued an Opinion and Order in which he ruled on three

motions to dismiss and one motion to strike. Opinion and Order [ECF 156] (“Simon Opinion”).

After the case transferred, Seirus and four of its officers, all named defendants (collectively, “the

Seirus Defendants”), filed a Motion for Reconsideration of Judge Simon’s Opinion. [ECF 254].

Columbia opposes this motion. Pl.’s Resp. [ECF 272].


1 – OPINION AND ORDER
       Upon review, I agree with the Seirus Defendants that this court does not have personal

jurisdiction over them and that I therefore lack the authority to hear this case. I therefore

GRANT the Seirus Defendants’ Motion for Reconsideration [254], and I GRANT the Seirus

Defendants’ Motion to Dismiss for Lack of Jurisdiction, as well as their Motion to Transfer.

[ECF 103]. Accordingly, this case is DISMISSED against the Seirus Defendants, and the

remainder of the case will be transferred to the Southern District of California.

                                        INTRODUCTION

       Plaintiff in this case is Columbia Sportswear, Inc., (“Columbia”), an Oregon-based

retailer of outdoor and athletic apparel. Simon Opinion [156] at 2. Defendants are Seirus

Innovative Accessories and four of its officers (“the Seirus Defendants”), who are all domiciled

in San Diego, and Ventex, Inc., a South Korean company. 1 Second Am. Compl. [ECF 91]

(“SAC”) ¶¶ 11-19. In this action, Columbia has alleged eight grounds for relief: (1) Federal

RICO (18 U.S.C. § 1964(C)), two counts; (2) Oregon RICO (ORS § 1667.25(7)(A)(B)), two

counts; (3) Fraud (Or.); (4) Actual Fraud (Va.); (5) Civil Conspiracy to Commit Fraud (V.A.

Code § 18.2-499); (6) Civil Conspiracy to Commit Fraud (Va.); (7) Abuse of Process (Va.); and

(8) Exemplary Punitive Damages. SAC [91] ¶¶ 300-458.

       Columbia’s claims arise out of alleged events that occurred in relation to an underlying

patent lawsuit that Columbia brought against Seirus, in which it alleged that Seirus infringed a

patent that Columbia held on insulating fabric used in gloves. Simon Opinion [156] at 2-3. The

filing of the complaint caused a one-year statute of limitations to begin running, after which

Seirus would be barred from petitioning the Patent Trial and Appeal Board (“the PTAB”) to




1
      Two of Ventex’s officers are also named defendants, but both have failed to answer the
complaint and are in default.


2 – OPINION AND ORDER
review Columbia’s patent. Id. at 3-4 (citing 35 U.S.C. § 315(b)). The statute of limitations would

also bar any “real party in interest,” as identified by the petitioner, from filing a petition for

review. Id. (citing 35 U.S.C. § 315(a)(2)). Columbia alleges that Seirus conspired with Ventex to

circumvent the statute of limitations by waiting until more than a year had expired after

Columbia filed its complaint and then having Ventex bring a patent challenge to the PTAB on

Seirus’s behalf while falsely representing that the patent challenge was Ventex’s alone, rather

than correctly identifying Ventex as a “real party in interest,” as required. SAC [91] ¶¶ 1-10.

Seirus did so, Columbia alleges, in order to provide grounds for a stay in the Patent Case. Id. ¶ 5.

        Seirus did, in fact, file a motion for a stay in the underlying Patent Case, which was

originally filed in this district and was assigned to Judge Marco A. Hernandez. Def.’s Mot. for

Stay, Columbia Sportswear North America, Inc. v. Seirus Innovative Accessories, No. 3:15-cv-

00064-HZ (“Patent Case”) (D. Or. Aug. 8, 2017) [ECF 176]. However, Judge Hernandez never

ruled on the motion for stay because he granted Seirus’s Motion to Transfer the case to the U.S.

District Court for the Southern District of California. Patent Case, Min. of Proceedings

[ECF 254]. The case went to trial and resulted in a judgment that awarded damages to Columbia

on one count but that otherwise resolved in Seirus’s favor. 2 Columbia Sportswear North

America, Inc. v. Seirus Innovative Accessories, No. 3:17-cv-1781-HZ, J. (S.D. Cal. Nov. 22,

2017) [ECF 403].

        Columbia argued, and Judge Simon found, that Seirus’s filing the motion for stay in the

Patent Case conferred personal jurisdiction for purposes of this RICO action. Simon Opinion

[156] at 9-10. Judge Simon also found that some other actions taken by Seirus in the Patent Case

conferred jurisdiction, including disclosures made (or not made) during discovery. Id. This is the



2
        The appeals process is ongoing. See, e.g., Patent Case, Mandate [ECF 481].


3 – OPINION AND ORDER
holding that the Seirus Defendants have asked me to reconsider because, they argue, actions

taken only in an effort to defend litigation in the forum state are not independent grounds for

personal jurisdiction. Def.’s Mot. [254] at 5-8. As explained below, I agree.

                                            DISCUSSION

    I.      Reconsideration

         The decision whether to grant a motion for reconsideration is one that I do not take

lightly—particularly in these circumstances, where I am being asked to reconsider a ruling by a

colleague for whom I have the highest regard. Reconsideration is a remedy that should be

exercised sparingly. It is allowed only in narrow circumstances and for a limited number of

reasons. The parties in this case disagree as to whether reconsideration is allowed under the

circumstances present here, and they disagree on what standard should be used to determine that

question. The Seirus Defendants, who favor reconsideration, proffer a standard for

reconsideration that provides three circumstances in which it is permitted: (1) in the event of new

evidence, (2) if clear error or manifest injustice occurs, or (3) in the event of an intervening

change of law. Def.’s Mot. [254] at 5. Plaintiff, who opposes reconsideration, urges me to adopt

a local rule of the Central District of California, in lieu of any local rules in the District of

Oregon. Pl.’s Resp. [272] at 15-16. The standard that Plaintiff advocates is stricter than

Defendants’ preferred standard, as it appears to allow reconsideration only in circumstances

where the factual underpinnings of the challenged ruling have changed. Id.

         Broadly, I agree with Defendants, albeit with some caveats that require further

explanation. To begin, reconsideration of a non-final order is permitted by Federal Rule of Civil

Procedure 54(b), which provides that “any order or other decision, however designated, [that

does not resolve the case] may be revised at any time before the entry of a judgment adjudicating




4 – OPINION AND ORDER
all the claims and all the parties’ rights and liabilities.” Reconsideration is proper in three general

circumstances, as the Seirus Defendants argued: (1) if the court is presented with new evidence,

(2) if the ruling being challenged resulted in clear error or manifest injustice, or (3) if an

intervening change in the law has occurred. Puri v. Khalsa, No. 3:10-cv-01532-MO, 2017 WL

6513055 at *1 (D. Or. Dec. 20, 2017) (applying the Ninth Circuit standard for reconsideration of

a final judgment to reconsideration of a non-final order); see also Kona Enterprises, Inc. v.

Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (articulating circumstances under which it is

appropriate to reconsider a final judgment under FRCP 59(e)).

        Due to the procedural posture of this case, the analysis does not end here. Typically, a

motion for reconsideration is made to the same judge who issued the initial ruling, with one of

the parties attempting to persuade that judge to reconsider his decision. This likely explains why

courts typically do not allow a party seeking reconsideration to make the same arguments again,

as the judge has already heard them. See, e.g., Sam v. Deutsche Bank Nat. Trust Co., No. 03:13–

cv–01521–MO, 2013 WL 6817888 *2 (D. Or. Dec. 23, 2013) (describing that a party seeking

reconsideration may not simply re-hash arguments already presented to the court).

        The motion for reconsideration before me here is not typical because I am not being

asked to reconsider my own ruling. Rather, I am being asked to reconsider a ruling made by a

previous judge, which puts me in the role of “successor judge.” The Ninth Circuit has established

a line of cases that explains how a successor judge should determine when he can reconsider a

ruling made by a colleague, and that line of cases provides a gloss on the analysis described

above. A successor judge should not overrule a previous judge except for “cogent reasons.”

United States v. Desert Gold Mining Co., 433 F.2d 713, 715 (9th Cir. 1970). A “cogent reason”

includes, for example, a determination that the previous judge made an error that would result in




5 – OPINION AND ORDER
a useless trial. EEOC v. Serrano’s Mexican Restaurants, 306 Fed. Appx. 406, 407 (9th Cir.

2009). A previous judge’s ruling should be treated as “the law of the case,” which is non-binding

and which may be corrected to prevent “manifest injustice.” United States v. Miller, 822 F.2d

828, 832 (9th Cir. 1987) (holding that the “law of the case” is a “rule of practice and not a limit

on authority”) (citation omitted). None of these cases include the usual admonishments regarding

the re-raising of arguments.

         Here, the “manifest injustice” that the Seirus Defendants seek to avoid is the possibility

of litigating a case—and likely proceeding to trial—with the result of yielding a void judgment if

this court does not actually have personal jurisdiction over the parties. Such an outcome would

be a waste of time, resources, and money for the parties, the courts, and the public. Allowing

such an outcome would be an injustice, and it is not an outcome that I am required to allow

merely because the Seirus Defendants have not raised new arguments. This is a sufficiently

“cogent reason” for me to depart from the law of the case and reconsider Judge Simon’s ruling

on personal jurisdiction.

   II.      Personal Jurisdiction

         I must now reconsider the question of whether this court has specific personal jurisdiction

over the Seirus Defendants for purposes of this lawsuit. There is no federal statute governing

personal jurisdiction in this case, so I must apply the law of the forum state. Panavision Int’l

L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998). Oregon’s long-arm statute is coextensive

with the federal Due Process clause, so the only question before me is whether this court’s

exercise of jurisdiction over the Seirus Defendants would offend constitutional due process

requirements. Gray & Co. v. Firstenberg Mach. Co., 913 F.2d 758, 760 (9th Cir. 1990) (citing

Or. R. Civ. P. 4(L)).




6 – OPINION AND ORDER
       For a federal court to exercise jurisdiction over a nonresident defendant, that defendant

must have “minimum contacts” with the forum state, lest the exercise of jurisdiction offend

standards of “fair play and substantial justice” imposed by the federal Due Process Clause.

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (citing

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The Ninth Circuit has adopted

a three-part test to determine when a defendant has established minimum contacts:

       (1) The nonresident defendant must “purposefully direct” his activities toward the
       forum state or consummate some transaction with the forum by which he
       purposefully avails himself of the privilege of conducting activities in the forum,
       thereby invoking the benefits and protections of its laws;

       (2) the claim must be one which arises out of or results from the defendant's forum-
       related activities; and

       (3) exercise of jurisdiction must be reasonable.

Schwarzenegger, 374 F.3d at 802; Panavision, 141 F.3d at 1320 (citing Omeluk v. Langsten Slip

& Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995)).

       Courts often use “purposeful availment” and “purposeful direction” as interchangeable

terms, but they are distinct concepts. Schwarzenegger, 374 F.3d at 802. The former generally

sounds in contract, while the latter, purposeful direction, generally sounds in tort. Id. While there

can be some overlap, the principal concept to be applied here is a purposeful direction analysis.

While a “purposeful direction” analysis often requires the application of an “effects” test that

considers the effects within the forum state of defendant’s out-of-state conduct, the commission

of an intentional tort within the forum state is typically sufficient to show minimum contacts.

Freestream Aircraft (Bermuda) Ltd. v. Aero Law Group, 905 F.3d 597, 604-06 (9th Cir. 2018).

The exception to this general rule is when it is litigation—and litigation alone—that brings the

alleged tortfeasor to the forum state. Id. at 606-07 (citing Morrill v. Scott Fin. Corp., 873 F.3d




7 – OPINION AND ORDER
1136 (9th Cir. 2017)) (“Because the Nevada litigation required the [Morrill] defendants to

conduct activity in Arizona (where the plaintiffs happened to reside), and the defendants thus

were not in the forum state of their own volition, they had not availed themselves of the forum

under the minimum contacts test.”) (emphasis in original) (applying “availment” interchangeably

in a purposeful direction analysis).

       Conduct that is required by the litigation process cannot, standing alone, provide the

minimum contacts necessary to support personal jurisdiction. Morrill, 873 F.3d at 1146-48. This

is because a party who either travels to the forum state in order to conduct litigation activities or

directs activities towards the forum state simply to conduct litigation activities, has not done so

on his “own volition.” Freestream, 905 F.3d at 607. Rather, his presence is required and is

therefore not “purposeful.” Id. To be sure, if a defendant in litigation commits some act that is

not required by the litigation process—such as throwing a rock through opposing counsel’s

window—that act would provide a basis for jurisdiction. Id. (quoting Morrill, 873 F.3d at 1178.

This is because the act of throwing a rock would not be “required” or “justified” by the litigation.

Id.

       The Freestream/Morrill rule governs the case before me. In its complaint, Columbia

alleged that this court had personal jurisdiction over Seirus because Seirus allegedly conspired

with Ventex in order to create a bogus basis for staying the Patent Case. SAC [91] ¶ 23. And

Judge Simon, for his part, found that the Seirus Defendants had minimum contacts with Oregon

on the basis of that motion to stay, as well as discovery responses that were allegedly incomplete.

Simon Opinion [156] at 9-10. Columbia alleges that these acts—withholding information in

discovery and filing an allegedly fraudulent motion to stay—were a fraud on the court that was




8 – OPINION AND ORDER
intended to disrupt the litigation and that the alleged acts were the equivalent of the Morrill rock-

through-the-window analogy. Pl.’s Resp. [272] at 28.

       I disagree. Every act that Columbia alleges occurred in Oregon was an act “required” or

“justified by” the underlying Patent Case. Discovery responses are required in civil litigation.

Filing them in Oregon was not a voluntary choice made by the Seirus Defendants. Columbia

brought the Patent Case in Oregon, Seirus was required to answer discovery, and it was therefore

required to file discovery responses in Oregon. Seirus took no affirmative act to bring itself

within the forum state.

       Likewise, the motion to stay. While not strictly “required,” as by a rule or statute, a

motion to stay proceedings is a regular feature of high-stakes patent litigation and is a strategic

option available to any party to a civil suit. It is “justified by” the ongoing litigation. And again,

Seirus did not “choose” Oregon as the forum for that motion. It would have filed the motion

anywhere it was litigating the case because the forum for the litigation was the only state

available where such a motion could be filed. The filing, then, was not “purposeful” and did not

provide minimum contacts that would support personal jurisdiction.

       Columbia’s argument throughout this case amounts to a contention that being a defendant

in the Patent Case litigation never required Seirus to engage in any improper conduct; for

example, withholding information in discovery or providing a fraudulent basis for a stay. Indeed,

this appears to have been the basis for Judge Simon’s ruling. But this argument misses the point.

Personal jurisdiction on the basis of “minimum contacts” is a question of whether the defendant

has proactively taken steps to create a relationship between himself and the forum state. Walden

v. Fiore, 571 U.S. 277, 285 (2014). In other words, did defendant seek out of the forum state in

some way? Id. This is also the rationale behind Freestream/Morrill. A party who is sued in State




9 – OPINION AND ORDER
A does not create a relationship with State A, and his proceeding in litigation there does not give

rise to jurisdiction in future lawsuits because his presence there was not his choice. It is not

merely a question of whether a party’s acts are his choice but also of whether the location of his

acts was his choice. See Burger King Corp. v. Rudcewicz, 471 U.S. 462, 475-76 (1985) (holding

that a defendant cannot be haled into court on the basis of contacts that were the result of

unilateral activity of another party). Here, Seirus never chose to litigate in Oregon or to take any

other action here.

       Alleging fraud in the litigation process does not allow Columbia to get around

Freestream/Morrill. In fact, this argument runs straight into Freestream, which holds that even if

a plaintiff alleges an intentional tort—in this case, fraud—it cannot be the sole basis for personal

jurisdiction if the alleged act was committed as part of the litigation process. Freestream, 905

F.3d at 607 (quoting Morrill, 873 F.3d at 1178.) Every lawsuit alleges some bad act—a tort, a

breach of contract, a fraud. Alleging a bad act may be sufficient to state a claim for relief, but it

is not sufficient to plead jurisdiction. The question of jurisdiction is not a question of what bad

acts may have been committed but of when, where, and how they occurred. It is an inquiry into

the context of the alleged bad acts in relation to the forum state, not the acts themselves.

       Moreover, it is arguable whether a San Diego company who withholds information

during discovery has even committed that act in Oregon. The only act that definitively occurred

in this state was the filing of a motion to stay—a motion that was never granted because the

Patent Case was transferred to the Southern District of California. The motion had no direct

effect on the Patent Case litigation, likely making it de minimis enough as to fail to rise to the

level of minimum contacts. Burger King, 471 U.S. at 475 (holding that “attenuated” contacts that




10 – OPINION AND ORDER
do not give rise to a “substantial connection” with the forum state do not give rise to

jurisdiction).

        Columbia has provided no other basis on which I may find jurisdiction. It has not argued

that Seirus’s alleged out-of-state activities conferred personal jurisdiction in Oregon, and such an

argument would not be persuasive anyway. The sole purpose of the conspiracy that Columbia

alleges was to provide grounds for a stay in the Patent Case. SAC [91] ¶¶ 1-5. Given that filing a

motion to stay was justified by the litigation, any argument that the conspiracy writ large

conferred jurisdiction would likely run up again the same line of cases the prevent the filing of

the motion itself from being grounds for jurisdiction.

        Finally, I disagree with Columbia’s assertion that the federal RICO statute provides

grounds for finding personal jurisdiction in Oregon. See SAC [91] ¶ 24. The “ends of justice” do

not require such a finding, and all defendants are subject to jurisdiction in the Southern District

of California, for the reasons given by the Seirus Defendants. Def.’s Mot. [254] at 11-13. There

is therefore no need to assert jurisdiction here.

        I do not take this decision lightly. But I am convinced by the arguments of the parties and

the law surrounding this matter that this court lacks jurisdiction, and, what is more, an error on

this issue would lead to an injustice done to both parties and to the public. 3 I therefore believe I

am justified in exercising my discretion to reconsider and to dismiss.

//

//



3
         Indeed, Ninth Circuit Judge Ronald M. Gould has indicated that he, too, believes the
District of Oregon does not have jurisdiction in this case. Order [ECF 266] (dismissing without
prejudice Defendants’ appeal from Judge Simon’s ruling on jurisdiction, with a footnote noting
that “If Judge Gould were sitting on an en banc panel, he would grant the motion to dismiss [for
lack of jurisdiction].”).


11 – OPINION AND ORDER
   III.      Venue

          In its original motion, the Seirus Defendants argued that this case should be transferred to

the Southern District of California for reasons of convenience and efficiency under

28 U.S.C. § 1404(a). Mot. to Dismiss [103] at 28. Although this argument was not briefed in the

Motion for Reconsideration, I will reach the issue of venue as well. My dismissal of the Seirus

Defendants would have the effect of splitting this case in two, with the Ventex Defendants

remaining in this court. The inefficiency of this outcome is self-evident, both for the parties and

for the court system. I therefore GRANT Seirus’s motion to transfer the case to the Southern

District of California, where it appears to me that the court has personal jurisdiction over all

parties involved. I ORDER this transfer of the remainder of the case following the dismissal of

the Seirus Defendants, given my lack of jurisdiction over them.

                                           CONCLUSION

          For the reasons stated in this opinion, the Seirus Defendants’ Motion for Reconsideration

[254] is GRANTED, and I GRANT Defendants’ Motion to Dismiss for Lack of Jurisdiction and

Motion to Transfer [103]. As a result, this case is DISMISSED against the Seirus Defendants,

and the remainder of the case is TRANSFERRED to the Southern District of California.

          IT IS SO ORDERED.

          DATED this 14 day of April, 2020.


                                                               ____________________________
                                                               MICHAEL W. MOSMAN
                                                               United States District Judge




12 – OPINION AND ORDER
